           Case 1:19-cv-09443-ALC-DCF Document 27
                                               26 Filed 07/22/20
                                                        07/06/20 Page 1 of 1




                                                                                                   Daniel J. de Luca
                                                                                                 Direct: 215.383.0166
                                                                                                   Cell: 215.588.6800
                                                                                            ddeluca@delucalevine.com



                                                     July 6, 2020


   The Honorable Debra C Freeman
   US District Court Southern District of New York
   United States Courthouse, Room 17A
   500 Pearl St.
   New York, NY 10007-1312

            Re:      Community Association Underwriters of America, Inc. a/s/o Half Moon Bay
                     v. Con Edison, Inc.
                     Civil Docket No.: 19-cv-09443

   Dear Judge Freeman:

           Following the court’s recent conference, the parties have worked together to avoid further
   motion practice as to review of evidence, etc., and also to determine other possible defendants to
   be included. The parties presently involved have agreed in this regard to have Plaintiff amend its
   complaint, as set forth in the attached draft. Counsel for both parties thought it best to seek your
   informal permission in accord with the conference discussion to allow the filing of this amended
   pleading. We will do so by formal motion, but seek the court’s permission to do so without such
   formality and it is a mutual effort.

            We welcome the court’s position, and appreciate your attention to this matter.


                                                                 Respectfully submitted,

                                                                 de LUCA LEVINE LLC




                                                                  DANIEL J. de LUCA

   DD/sb                                Leave to amend is granted; no motion to
   Enclosure                            amend will be required. Plaintiff is directed        Dated: 7/22/2020
   cc:    John Rand, Esquire            to file the Amended Complaint and arrange
                                        for service on any new defendants. The
                                        motion to compel filed at Dkt. 9 is deemed
                                        withdrawn and the Clerk of Court is directed
                                        to close that motion on the Docket of this
                                        action. Status report in 30 days.

Three Valley Square | Suite 220 | Blue Bell, PA 19422 | Office: 215.383.0081 | Fax: 215.383.0082 | www.delucalevine.com
